UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4142


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KASHIF ARDE RHODES, Goat Cheese,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:16-cr-00120-D-12)


Submitted: November 30, 2018                                      Decided: January 4, 2019


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond C. Tarlton, TARLTON POLK PLLC, Raleigh, North Carolina, for Appellant.
Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant United
States Attorney, Kristine L. Fritz, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kashif Arde Rhodes appeals his 102-month sentence imposed following his guilty

plea to possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)

(2012). Rhodes argues that the district court procedurally erred by miscalculating his

advisory Sentencing Guidelines range. Finding no reversible error, we affirm.

      First, Rhodes contends that the district court miscalculated his base offense level

upon finding that Rhodes had a prior felony conviction for a crime of violence,

specifically North Carolina robbery with a dangerous weapon. See U.S. Sentencing

Guidelines Manual §§ 2K2.1(a)(4)(A) & cmt. n.1, 4B1.2(a) (2016). Rhodes candidly

acknowledges, however, that his argument is foreclosed by binding circuit precedent.

See United States v. Gattis, 877 F.3d 150, 158-60 (4th Cir. 2017) (holding that North

Carolina common law robbery offense is a crime of violence under the Sentencing

Guidelines), cert. denied, 138 S. Ct. 1572 (2018); United States v. Burns-Johnson, 864

F.3d 313 (4th Cir.) (holding that North Carolina robbery with a dangerous weapon

offense is a violent felony under the Armed Career Criminal Act), cert. denied, 138 S. Ct.

461 (2017). Accordingly, we find no error in the determination of his base offense level.

      Rhodes further argues that the district court erred in applying a six-level

Sentencing Guidelines enhancement for assault of a law enforcement officer. See USSG

§ 3A1.2(c)(1). The Government responds that any such error was harmless because it

had no effect on the sentence the district court imposed. We may proceed directly to an

assumed error harmlessness inquiry without assessing the merits of Rhodes’ Guidelines

argument. United States v. Gomez-Jimenez, 750 F.3d 370, 382 (4th Cir. 2014). “A

                                            2
Guidelines error is considered harmless if we determine that (1) ‘the district court would

have reached the same result even if it had decided the guidelines issue the other way,’

and (2) ‘the sentence would be reasonable even if the guidelines issue had been decided

in the defendant’s favor.’” Id. (quoting United States v. Savillon-Matute, 636 F.3d 119,

123 (4th Cir. 2011)).

       In this case, the district court explicitly stated on the record that it would have

given Rhodes a 102-month sentence even if it had calculated his Guidelines range

differently. The district court also discussed the applicable 18 U.S.C. § 3553(a) (2012)

sentencing factors and explained why a 102-month sentence was sufficient but not greater

than necessary to achieve the purposes of sentencing. Given the sufficiency of the

district court’s reasoning and the deferential standard of review we apply when reviewing

criminal sentences, Gall v. United States, 552 U.S. 38, 41 (2007), we conclude that

Rhodes’ sentence would be reasonable even if the disputed issue was resolved in his

favor. See Savillon-Matute, 636 F.3d 119 at 124. Therefore, both prongs of the above

test are met, and any error in the district court’s Guidelines calculation was harmless.

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3